Journal Entries (1832-34): Journal 4: (1) Rule to appear, copy of rule ordered published *p. 309. Journal 3: (2) Motion to take bill as confessed and for reference to master *p. 4; (3) bill taken as confessed, referred to master *p. 8; (4) motion to confirm master’s report *p. 14; (3) master’s report confirmed, decree *p. 24.
Papers in File: (i) Bill of complaint, precipe for subpoena; (2) writ of subpoena and return; (3) affidavit of non-residence; (4) motion for notice by publication; (3) proof of publication; (6) motion to take bill as confessed; (7) master’s report of amount due; (8) decree signed by all of the judges; (9) precipe to enter satisfaction, etc.; (10) deed of mortgage— James Collins to DeGarmo Jones, assignment— DeGarmo Jones to Eurotas P. Hastings.
Chancery Case 131 of 1832.